Citation Nr: 0909437	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches and memory problems.

2.  Entitlement to service connection for major depressive 
disorder (claimed as depression).

3.  Entitlement to service connection for periodontal 
disease.

4.  Entitlement to a compensable rating for temporomandibular 
joint (TMJ) dysfunction and loss of vertical dimension due to 
missing teeth (previously rated as residuals of a fractured 
mandible).

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the cervical spine.

6.  Entitlement to an initial rating in excess of 20 percent 
for motor weakness and sensory deficit of the right arm and 
hand, associated with degenerative disc disease of the 
cervical spine.  

7.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right shoulder injury with rotator 
cuff syndrome.

8.  Entitlement to an effective date earlier than September 
23, 1997, for the grant of a 20 percent separate disability 
rating for residuals of a right shoulder injury with rotator 
cuff syndrome (previously rated with degenerative disc 
disease of the cervical spine).

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
January 1979 and from March 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005, July 2006, September 
2006, and November 2007 rating determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The Veteran and his wife testified 
before the Board in February 2009; a transcript of that 
hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO received a claim for entitlement to TDIU on April 
7, 2005.

2.  As of April 7, 2005, the Veteran was in receipt of 
service connection for the following disabilities: 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling; residuals of a right shoulder injury with rotator 
cuff syndrome, rated as 20 percent disabling; motor weakness 
and sensory deficit of the right arm and hand, rated as 20 
percent disabling; degenerative disc disease of the cervical 
spine, rated as 10 percent disabling; and TMJ dysfunction and 
loss of vertical dimension due to missing teeth, rated as 
noncompensable.  

3.  All of the Veteran's service-connected disabilities were 
incurred in the line of duty as a result of July 1980 
motorcycle accident; as of April 7, 2005, the combined rating 
for these disabilities is 60 percent.  

4.  The Veteran's service-connected disabilities are shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.

5.  In testimony received on February 24, 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the following issues: (1) 
entitlement to service connection for residuals of a head 
injury; (2) entitlement to service connection for major 
depressive disorder; (3) entitlement to service connection 
for periodontal disease; (4) entitlement to a compensable 
rating for TMJ dysfunction and loss of vertical dimension due 
to missing teeth; (5) entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease of the 
cervical spine; (6) entitlement to an initial rating in 
excess of 20 percent for motor weakness and sensory deficit 
of the right arm and hand; and (7) entitlement to an 
effective date earlier than September 23, 1997, for the grant 
of a 20 percent separate disability rating for residuals of a 
right shoulder injury with rotator cuff syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a TDIU rating have 
been met as of April 7, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of (1) entitlement to 
service connection for residuals of a head injury; (2) 
entitlement to service connection for major depressive 
disorder; (3) entitlement to service connection for 
periodontal disease; (4) entitlement to a compensable rating 
for TMJ dysfunction and loss of vertical dimension due to 
missing teeth; (5) entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease of the 
cervical spine; (6) entitlement to an initial rating in 
excess of 20 percent for motor weakness and sensory deficit 
of the right arm and hand; and (7) entitlement to an 
effective date earlier than September 23, 1997, for the grant 
of a 20 percent separate disability rating for residuals of a 
right shoulder injury with rotator cuff syndrome.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

I. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching a 
determination regarding TDIU, the central inquiry is 
"whether a veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the schedular requirement of one 60 percent 
disability.  Id.

Historically, the Board observes that on April 7, 2005, the 
RO received correspondence from the Veteran's appointed 
attorney which indicated that the Veteran desired to file a 
claim for increased ratings for all of his service-connected 
disabilities as well a number of new claims for service 
connection.  In this letter, the Veteran's attorney noted 
that all of the Veteran's claimed disabilities are the result 
of an in-service 1980 motorcycle accident, and that "he 
cannot work due to [sic] injuries," thereby raising the 
issue of unemployability.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (a claim for an increased rating 
includes a claim for TDIU when "a veteran submits evidence 
of a medical disability, makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability").  Shortly thereafter, in June 2005, the 
Veteran submitted a completed VA Form 21-8940 ("Veteran's 
Application for Increased Compensation Based on 
Unemployability").  The RO denied entitlement to TDIU 
benefits by rating decision dated in July 2006.  The Veteran 
appealed this denial.  See Notice of Disagreement received 
August 31, 2006.  

As of April 7, 2005, the Veteran is service-connected for 
PTSD, rated as 30 percent disabling; residuals of a right 
shoulder injury with rotator cuff syndrome, rated as 20 
percent disabling; motor weakness and sensory deficit of the 
right arm and hand, rated as 20 percent disabling; 
degenerative disc disease of the cervical spine, rated as 10 
percent disabling; and TMJ dysfunction and loss of vertical 
dimension due to missing teeth, rated as noncompensable.  The 
combined rating of these disabilities as of April 7, 2005, is 
60 percent.  38 C.F.R. § 4.25 (2008).  

The Board notes that all of the Veteran's service-connected 
disabilities, including his PTSD, are related to a July 1980 
motorcycle accident that occurred in the line of duty.  Thus, 
all of these disabilities result from a "single accident," 
and will be considered as one disability for the purpose of 
meeting the schedular requirement of one 60 percent 
disability.  See 38 C.F.R. § 4.16(a).  The Veteran therefore 
meets the schedular percentage requirements for entitlement 
to TDIU as of April 7, 2005.  Id.


The record reflects that the Veteran completed eleven years 
of school; he was eventually able to obtain his GED.  He has 
not completed any college, nor has he had any technical or 
vocational training.  See Hearing Transcript, p. 40.  
Following service, the Veteran was variously employed as a 
construction worker, factory worker, painter's assistant, 
electrician's assistant, plumber's assistant, lawn care 
technician, and aluminum recycling worker.  Id. at 29.  See 
also VA Form 21-8940 received October 24, 2005; VA Mental 
Health Clinic Record dated April 19, 2005.  However, lay 
evidence suggests that he was unable to hold a job for any 
significant period of time.  See, e.g., Lay Statements from 
Veteran, Veteran's Spouse, and Veteran's Associates received 
August 9, 2007.  According to the Veteran, he ceased all 
employment activities sometime in the 1990s.  

The Veteran asserts that he is unemployable as a result of 
his service-connected right shoulder, right arm, neck, and 
jaw disabilities.  See VA Form 21-8940 received October 24, 
2005.  Review of the available treatment records and 
examination reports reflects that his right shoulder, right 
arm, and neck disabilities comprise the majority of his 
physical complaints.  In this regard, the Veteran describes 
constant pain in his neck, right shoulder, and right arm, 
that is aggravated with use throughout this appeal.  
Examination of the Veteran in May 2005 revealed decreased 
range of motion in both the right shoulder and the neck, with 
additional limitation of motion due to pain, weakness, 
fatigability, lack of endurance, etc.  There were also signs 
of "intervertebral disc syndrome with chronic and permanent 
nerve root involvement;" motor weakness and sensory deficits 
associated with vertebrae C3 through C7 were noted on 
objective examination.  The May 2005 examiner concluded that 
"[t]he effect on the veteran's usual occupation is 
disabled."  The examiner further explained that the 
Veteran's service-connected disabilities prevent him from 
lifting heavy objects with his right arm, reaching above his 
head, or having full range of motion in his neck.  

In July 2008, the Veteran reported that he is unable to use 
his right hand for most of his basic activities of daily 
living, such as grooming and eating.  See July 2008 VA 
Examination Report.  His wife has also indicated that she 
helps him with many of his daily activities, such as 
shampooing his hair, washing his back, and assisting him in 
and out of the shower.  See Lay Statement by Veteran's Wife 
received August 9, 2007.  She further stated that he can no 
longer tie his own shoes, and that he is unable to help with 
any house or yard work, including cooking.  Id.  

The Veteran was reevaluated by VA in July 2008; at such time, 
the Veteran walked with slightly forward flexion of the neck.  
He also continued to demonstrate decreased ranges of motion 
in his neck and right shoulder; these ranges of motion were 
severely limited by pain.  There was objective evidence of 
winging of the posterior scapula with movement of the right 
shoulder, and a neurological examination revealed muscular 
atrophy anteriorally and decreased motor and grip strength.  
The Veteran complained of hyperesthesia to pinprick in his 
right upper arm and over his trapezius, but reported 
diminished vibratory sensation in the same area.  
Functionally, the Veteran indicated that he frequently 
dropped things, experienced fatigability within minutes of 
use of his right arm/shoulder, and was unable to raise his 
right arm at all when he experienced flare-ups (which 
occurred almost daily).  He also stated that his activities 
of daily living were negatively impacted by constant pain and 
decreased range of motion in his neck.  

The Board is of the opinion that the Veteran's education and 
occupational background demonstrate that he is best suited 
for employment in manual labor.  However, as indicated by the 
above evidence, his service-connected disabilities, and in 
particular, his service-connected right shoulder, right arm, 
and neck disabilities, have a significant impact on his 
ability to perform tasks traditionally associated with manual 
labor.  In this regard, the medical and lay evidence 
throughout this appeal demonstrates that his right (dominant) 
shoulder, arm, and hand are virtually useless for any sort of 
manual work.  Moreover, the limited range of motion in his 
service-connected neck further limits his ability to perform 
manual labor tasks.  As indicated by the May 2005 examiner, 
the Veteran is occupationally "disabled" with regards to 
vocational pursuits that involve heavy lifting, bending his 
neck, and working with his hands.  

The Board notes that the Veteran's service connected PTSD 
also has an adverse effect on his employability.  An April 
2005 mental health consultation assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 45 due to his Major 
Depressive Disorder (MDD).  The Board recognizes the Veteran 
is service connected for PTSD and not MDD.  However, the 
Court has held that when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  As there is no competent 
evidence distinguishing the symptoms of the Veteran's PTSD 
from his MDD, the assigned GAF score of 45, for this decision 
only, will be considered to be related to his PTSD.  A GAF 
score from 41 to 50 is defined as serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  Coupled together with his physical 
disabilities and education and occupational background, the 
Board finds little question as to whether the Veteran's 
service connected disabilities have resulted in 
unemployability.

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
disabilities render him unemployable.  As such, the Board 
concludes that he is incapable of substantially gainful 
employment by reason of his service-connected disabilities 
and entitlement to TDIU benefits has been established as of 
April 7, 2005, the date on which his claim was received and 
he met the percentage requirements for TDIU.  38 C.F.R. 
§ 4.16.  

II. Remaining Claims on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the claimant or by his authorized representative.  Id.  In 
this case, the Veteran and his attorney withdrew his appeal 
of all of his remaining issues at the February 2009 Board 
videoconference hearing.  See Hearing Transcript, pp. 3, 6, 
10.  The Veteran expressly withdrew the appeals of 
entitlement to service connection for major depressive 
disorder and periodontal disease.  Id. at 3, 10.  He then 
indicated that an award of TDIU, if granted effective April 
7, 2005, would completely satisfy his appeal, and that he 
would no longer wish to continue the remaining claims on 
appeal.  Id. at 6.  

As discussed above, the Board is granting entitlement to 
TDIU, effective April 7, 2005, the date of his claim for 
TDIU.  This represents an entire grant of the benefits sought 
on appeal.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to the 
Veteran's remaining issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal on these matters and 
they are dismissed.


ORDER

The issue of entitlement to service connection for residuals 
of a head injury, to include headaches and memory problems, 
is dismissed due to lack of jurisdiction.

The issue of entitlement to service connection for major 
depressive disorder (claimed as depression) is dismissed.

The issue of entitlement to service connection for 
periodontal disease is dismissed.

The issue of entitlement to a compensable rating for TMJ 
dysfunction and loss of vertical dimension due to missing 
teeth (previously rated as residuals of a fractured mandible) 
is dismissed.

The issue of entitlement to a disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine is dismissed.

The issue of entitlement to an initial rating in excess of 20 
percent for motor weakness and sensory deficit of the right 
arm and hand, associated with degenerative disc disease of 
the cervical spine, is dismissed.

The issue of entitlement to a disability rating in excess of 
20 percent for residuals of a right shoulder injury with 
rotator cuff syndrome is dismissed.

The issue of entitlement to an effective date earlier than 
September 23, 1997, for the grant of a 20 percent separate 
disability rating for residuals of a right shoulder injury 
with rotator cuff syndrome (previously rated with 
degenerative disc disease of the cervical spine) is 
dismissed.

Entitlement to TDIU is granted, effective April 7, 2005.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


